Citation Nr: 0806499	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-34 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, claimed on both a direct basis and as secondary to 
medication taken for service-connected malaria.

2.  Entitlement to service connection for tinnitus, claimed 
on both a direct basis and as secondary to medication taken 
for service-connected malaria.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The veteran had active service from April 1964 to April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, denied service connection for 
bilateral hearing loss and tinnitus.  In June 2006, the Board 
remanded this matter for further evidentiary development.



FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against finding that the veteran's bilateral 
hearing loss is related to active service; that bilateral 
hearing loss as an organic disease of the nervous system was 
manifested to a compensable degree within one year after 
separation from service; or that bilateral hearing loss is 
proximately due to or the result of the veteran's malaria 
medications, on either a causation or aggravation basis.  

2.  The competent and probative medical evidence of record 
preponderates against finding that the veteran's tinnitus is 
related to active service; that tinnitus as an organic 
disease of the nervous system was manifested to a compensable 
degree within one year after separation from service; or that 
tinnitus is proximately due to or the result of the veteran's 
malaria medications, on either a causation or aggravation 
basis.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service; may not be presumed to have been incurred in 
service; and is not due to, the result of, or aggravated by 
medications taken for the veteran's service-connected 
malaria.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by service; 
may not be presumed to have been incurred in service; and is 
not due to, the result of, or aggravated by medications taken 
for service-connected malaria.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

In October 2003 and July 2006, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  

The Board finds that the content of the October 2003 and July 
2006 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a July 2004 SOC, and SSOCs dated in December 
2004, June 2005, and September 2007, provided him with 
several additional periods of 60 days to submit more 
evidence.  When the Board remanded his case in June 2006, he 
was again provided an opportunity to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The record also reflects 
that he has been afforded a VA examination in order to 
determine the probable etiology of his bilateral hearing loss 
and tinnitus.  It is therefore the Board's conclusion that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices. 

Moreover, he has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

To whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in compensation claims, e.g., as to general potential 
downstream issues such as disability rating and effective 
date, notice of the Dingess information was provided by 
letters dated in July 2006 and December 2006, and via the 
September 2007 SSOC.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.  
Additionally, the record reflects that the veteran was 
notified of the Dingess precedent by letters dated in July 
2006 and December 2006, and via the September 2007 SOCC. 

II.  Applicable Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military, naval, or air 
service, and certain chronic diseases, such as organic 
diseases of the nervous system (e.g., sensorineural hearing 
loss or tinnitus) become manifest to a degree of 10 percent 
or more within one year after the date of separation from 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

For disabilities which are claimed to have resulted from 
combat, the law provides a relaxed evidentiary standard of 
proof to determine service connection.  Essentially, in the 
case of a veteran who has engaged in combat with the enemy in 
active service during a period of war, the veteran's account 
of injury during such combat will be accepted as sufficient 
proof of such injury if consistent with the circumstances, 
conditions, or hardships of service, even though there is no 
official record of such incurrence in service.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2006); see Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996).


The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only as to whether the claimed injury in service 
actually occurred.  It does not apply to the question of 
whether the in-service injury has resulted in a present 
disability, which is the crux of the claims in this matter.  
See Collette, supra.  The law still requires medical evidence 
of a causal relationship between the currently claimed 
condition and the veteran's service.  See Wade v. West, 11 
Vet. App. 302, 305 (1998).  

It is now well established that a lay person such as the 
veteran is not competent to opine on medical matters such as 
the diagnosis or etiology of medical disorders, and therefore 
the veteran's opinion that his disabilities are of service 
origin is entitled to minimal probative weight.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Even recent 
judicial refinements of that Espiritu premise would not 
benefit the veteran in this case, given the nature of the 
evidence of record herein.  See, e.g., Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (noting that lay statements 
may be competent to support a claim as to lay-observable 
events or lay-observable disability or symptoms).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  An increase in severity of a non-
service-connected disorder that is proximately due to or the 
result of a service-connected disability, and not due to the 
natural progress of the non-service-connected condition, will 
be service connected.  Aggravation will be established by 
determining the baseline level of severity of the non-
service-connected condition and deducting that baseline 
level, as well as any increase due to the natural progress of 
the disease, from the current level.  38 C.F.R. § 3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of the amendment is to conform VA regulations 
to the Allen decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 
2006), now codified at 38 C.F.R. § 3.310(b) (2007).  Since VA 
has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in the 
present appeal.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
'an approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, at 54.

III.  Factual Background

The veteran's service medical records make no mention of any 
complaints of, or treatment for, either hearing loss or 
tinnitus.  The March 1966 separation examination included 
audiological testing, which showed that veteran had normal 
hearing in both ears. 

Service records show that the veteran was assigned to an 
artillery division while stationed in Vietnam, "B Btry 27 
Arty".  His military occupational specialty (MOS) was as a 
wireman.  

A November 1998 private treatment record showed that the 
veteran reported having difficulty hearing for two days, and 
he was found to have cerumen impaction.  After irrigation, 
the symptoms resolved.  

An April 2004 treatment record showed that the veteran 
complained of constant ringing in his ears.  A few days 
later, he underwent an audiological consultation, and 
complained of hearing loss and tinnitus, worse in the right 
ear.  He reported bilateral, periodic tinnitus mostly in the 
right ear.  He also reported a history of military noise 
exposure including artillery and gunfire.  He was found to 
have mild to moderate sensorineural hearing loss.  He was a 
borderline candidate for amplification, was undecided if he 
wanted to try hearing aids, and was counseled with regard to 
tinnitus management.  

At a June 2004 VA Agent Orange examination, the veteran 
reported he had ringing in both ears since 1966.  He was 
encouraged to file a claim with VA for tinnitus.

In a July 2004 letter, a readjustment counseling therapist at 
the Oakland Vet Center, P.A., indicated that the veteran 
complained of hearing loss and constant ringing, and that 
oftentimes during conversation, statements need to be 
repeated, and that when surrounded by outside noise, the 
veteran reported that the ringing in his ears became 
unbearable.  

In a September 2004 letter, the same readjustment counseling 
therapist at the Oakland Vet Center, P.A., provided 
commentary on the veteran's bilateral hearing loss and 
tinnitus.  P.A. indicated that the veteran was assigned to 
the 27th Artillery and that his tour of duty involved forward 
artillery bases in the field.  P.A. indicated that the 
veteran was exposed to artillery fire and loud, percussion 
noise from all kinds of sources, and that his "complaints of 
tinnitus and of hearing loss are damages incurred in the 
field of combat". 

On a VA audiological evaluation in May 2005, the veteran 
reported that in service he was exposed to noise from various 
types of artillery in Vietnam, and that in civilian life he 
was a bus driver for 35 years and exposed to traffic noise.  
He claimed his tinnitus had its onset during service.  The 
diagnosis was bilateral mild flat sensorineural hearing loss.  
The VA examiner opined that, based on the audiometric 
configuration, case history, and review of the claims file, 
it is "less likely than not" that the veteran's claimed 
hearing loss began with noise exposure in service.  The 
examiner noted that the veteran reported his tinnitus began 
during service, and initially was periodic, but in recent 
years had become constant.  The examiner noted that his 
hearing loss was very mild and was "not typical of noise 
induced hearing loss".  It was also noted that the veteran 
had normal thresholds pre- and post- military service.  

In support of his claim, the veteran submitted two internet 
excerpts regarding tinnitus.  He also submitted an internet 
excerpt regarding ototoxic drugs, which indicated that 
tinnitus is one of the common side effects of anti-malarial 
drugs and that there was no evidence to suggest that drugs 
produced from quinine caused permanent hearing loss.  

A VA audiological consultation dated in August 2006, showed 
that the veteran complained of "roaring tinnitus", in the 
right ear more than the left, which came and went daily and 
was longstanding.  

On a VA examination in October 2006, the veteran could not 
recall when his hearing loss started, but thought it may have 
been about ten years prior.  He also reported the sensation 
of a piercing type of noise in his ears, primarily on the 
left, that started somewhere between a year and 30 years 
prior.  He recalled being treated for malaria in service, but 
did not recall having buzzing in the ears, ringing, pain, or 
hearing loss associated with that treatment.  He reported 
that he was in an artillery unit and around howitzers that 
went off frequently, but he had no hearing protection.  He 
did not recall ringing in his ears or hearing loss during 
service.  The assessment was hearing loss of unknown etiology 
and tinnitus of unknown etiology.  The examiner noted that 
there was no hearing loss noted at the separation examination 
in March 1966, which was after all of his medications had 
been given by at least several months, which made it "less 
likely that malaria drugs caused his hearing loss".  The 
examiner also noted that many medications can cause hearing 
loss, and that the veteran was taking two medications that 
could give him ear symptoms.  

On a VA audiological examination in January 2007, the veteran 
denied occupational noise exposure as a bus driver.  He 
reported that his tinnitus had an onset "quite a few years 
ago".  Audiological testing revealed bilateral mild combined 
sensorineural hearing loss.  In a March 2007 addendum, the 
examiner noted that the veteran's claims file was reviewed 
and that he had normal hearing thresholds in both ears at 
separation from service, and opined that the veteran's 
current bilateral hearing loss was "not caused by or the 
result of military noise exposure".  With regard to 
tinnitus, the examiner noted that a relationship to service 
could not be resolved "without resorting to mere 
speculation".  

On a May 2007report of a VA examination, the physician noted 
that the veteran was unable to provide any more details other 
than "quite some time" when describing how long he had 
tinnitus.  The physician indicated that the veteran had 
bilateral sensorineural hearing loss, but without a claims 
file to review, an opinion could not be offered without 
resorting to speculation.

In a June 2007 VA examination report, after reviewing the 
veteran's claims file, the examiner noted that the veteran 
had perfect hearing on enlistment and separation from 
service, and that his audiograms in 2006 and 2007 showed 
significant sensorineural hearing loss, "more of a 
presbycusis type than anything else".  The examiner opined 
that the veteran had progressed from 1966 to the present time 
with about a 30 - 40 dB sensorineural hearing loss, and that 
this could be caused by noise exposure as a bus driver or 
presbycusis.  The examiner then concluded that the hearing 
loss is not service related.  

IV.  Analysis

The veteran claim he suffers from bilateral hearing loss and 
tinnitus which he believes are related to noise exposure 
during his period of service in Vietnam in an artillery unit.  
He claims he fired 105 mm howitzers during his entire tour of 
duty in Vietnam.  He has alternatively claimed that his 
bilateral hearing loss and tinnitus resulted from taking 
ototoxic medications for his service-connected malaria.  

Audiological testing confirms that the veteran does have 
current bilateral hearing loss disability, for VA purposes, 
per 38 C.F.R. § 3.385, and that he has tinnitus.  Service 
records show that the veteran was assigned to an artillery 
unit in Vietnam.  The record reflects that service connection 
has been granted for PTSD, essentially based on his reported 
in-service combat-related stressor events.  A review of the 
record shows that VA has essentially conceded his exposure to 
noise in service (although the Board notes that the veteran 
at one point reported a history of noise exposure as a bus 
driver for 35 years after service).  Thus, the Board has no 
reason to doubt, and presumptively accepts for the purpose of 
the present decision, that the veteran was exposed to 
excessive noise during his service in Vietnam.  The question 
before the Board in this matter is whether the veteran's 
noise exposure in service or his medications taken for his 
service-connected malaria caused his current bilateral 
hearing loss or his tinnitus.  

In that regard, the Board notes that there is no indication 
that the veteran ever complained of either hearing loss or 
tinnitus during his active service, and in fact his hearing 
was reported to be normal at the time of his separation.  The 
objective evidence of record does not show any complaint of, 
treatment for, or diagnosis of hearing loss or tinnitus until 
approximately 2003, some 37 years after his release from 
service.  

The Board acknowledges that the lack of any evidence showing 
the veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not fatal to his claim.  
The laws and regulations do not require in-service complaints 
of, or treatment for, hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, the Court has held that where there 
is no evidence of the veteran's hearing disability until many 
years after separation from service, "[i]f evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service."  Hensley v. Brown, 5 Vet. App. 155, 160 
(1993). 

With regard to whether the veteran's bilateral hearing loss 
or tinnitus is related to anti-malarial drugs he took in 
service, the record reflects that the veteran submitted an 
internet excerpt regarding ototoxic drugs, which indicated 
that tinnitus is a known side-effect of anti-malarial drugs, 
but that there is no evidence suggesting that anti-malarial 
drugs cause permanent hearing loss.  The Board notes that his 
excerpt, while relevant to the veteran's claim, is not 
necessarily probative.  The excerpt is not specific to the 
veteran or his circumstances, and merely indicates that 
tinnitus is a common side effect of anti-malarial drugs.  
Moreover, the veteran has provided conflicting statements as 
to when his tinnitus had its onset, which has led VA 
examiners to indicate that to provide an opinion regarding 
the etiology of tinnitus would be speculative, in the absence 
of knowing the date of the onset of tinnitus.  Thus, the 
Board concludes that without competent medical evidence 
linking the veteran's tinnitus to anti-malarial drugs, the 
claim for secondary service connection for tinnitus must be 
denied.  

In essence, the internet articles constitute general 
information, which is devoid of any medical evidence or 
opinion specific to the veteran's own medical situation, and 
is of minimal probative value.  Although it is true that 
"[a] veteran with a competent medical diagnosis of a current 
disorder may invoke an accepted medical treatise in order to 
establish the required nexus [to show service connection]", 
Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000), the 
general rule is that "an attempt to establish a medical 
nexus to a disease or injury solely by generic information in 
a medical journal or treatise 'is too general and 
inconclusive' . . . ." Mattern v. West, 12 Vet. App. 222, 
229 (1999) (citing cases).

Similarly,with regard to the claim for secondary service 
connection for bilateral hearing loss, the Board notes that 
the veteran's internet excerpt does not support a finding 
that his bilateral hearing loss might be related to anti-
malarial drugs.  Moreover, on VA examination in October 2006, 
the examiner opined that it is "less likely that malaria 
drugs caused his hearing loss", and noted that the veteran 
was taking two other medications that could give him ear 
symptoms.  Thus, the Board finds that the preponderance of 
the competent evidence of record does not show that either 
the veteran's tinnitus or his bilateral hearing loss is 
related to anti-malarial drugs taken in service for his 
malaria.

As to whether the veteran's bilateral hearing loss or 
tinnitus is directly related to service, the record reflects 
that veteran submitted a September 2004 letter from his Vet 
Center therapist, P.A., who is an M.S.W., who opined that the 
veteran's "complaints of tinnitus and of hearing loss are 
damages incurred in the field of combat".  The Board affords 
this opinion less probative value because there is no 
indication that the therapist had access to the veteran's 
claims file (including his service medical records) or that 
the therapist provided any supporting rationale for the 
opinion.  In addition, there is no indication that the Vet 
Center therapist, who is an M.S.W., has any experience or 
medical training in audiology, otology, or ootolaryngology.  
Factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).

On the other hand, three VA examination reports, dated in May 
2005, March 2007, and June 2007, rendered opinions that the 
veteran's bilateral hearing loss was not related to noise 
exposure in service.  These opinions were all rendered after 
reviewing the veteran's claims file, and included supporting 
with rationale.  Also, the May 2005 opinion was rendered by a 
VA audiologist, the March 2007 opinion was rendered by 
another VA audiologist, and the June 2007 opinion was 
rendered by a VA physician.  Thus, the Board finds these 
opinions to be more persuasive than the opinion provided by 
the veteran's Vet Center therapist.  

In addition, although the veteran is certainly competent to 
offer his own opinion as to his trouble hearing and as to his 
ringing in the ears over the years, and his lay statements 
may be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation, he is not competent, as a layperson, to 
render a medical opinion as to whether hearing loss or 
tinnitus is related to service or to anti-malarial drugs, or 
whether bilateral hearing loss or tinnitus existed to a 
compensable degree within one year after his separation from 
service.  Espiritu, supra.  Hearing disorders are complex 
conditions which require specialized training for 
determination as to diagnosis and causation, and are 
therefore not susceptible of lay opinions on etiology.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau, supra; Buchanan, supra.  

In summary, after reviewing all the medical evidence of 
record, both positive and negative, the Board concludes that 
the preponderance of the evidence is against a finding that 
there is a causal relationship between service and the 
veteran's current bilateral hearing loss and tinnitus.  Nor 
is there competent evidence to invoke either a presumption of 
in-service incurrence of the claimed disabilities, or to show 
secondary causation or aggravation of either hearing loss or 
tinnitus due to malaria 

medicines.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claims for service connection for bilateral hearing loss 
and for tinnitus must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



_________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


